Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Losi et al (US 2008/0105353) in view of Warfford et al (US 2013/0213542) and optionally further in view of Pallot et al (US 2018/0186189 or WO 2016/202702) and/or Perrin et al (US 2019/0255887 or WO 2018/002488)
	Losi et al discloses a pneumatic tire for a four wheeled vehicle having a tread comprising grooves 11 which define ribs and blocks [FIGURE1A, 2, 3, paragraph 71].  The tread comprises an outer rubber layer 10 and an inner rubber layer 9 [paragraphs 17, 28-29, 71].  The inner layer 9 comprises circumferential abutment elements 12 [FIGURES 1A, 2, 3].  The circumferential abutment elements 12 may have a substantially triangular cross section [FIGURES 1A, 2, 3, paragraphs 50-51].  FIGURES 1A, 2 and 3 are reproduced below:

    PNG
    media_image1.png
    480
    373
    media_image1.png
    Greyscale

In FIGURE 1A, a circumferential abutment element is provided at the equatorial plane wherein this circumferential abutment element defines an obtuse triangle having an angle of about 126 degrees and a height width ratio of about 0.29.  In FIGURE 2, a circumferential abutment element is provided in a left middle land portion wherein this circumferential abutment element defines an obtuse triangle having an angle of about 103 degrees, a height width ratio of about 0.40 and a vertex being arranged axially between two groove faces and extending radially above the bottom of the grooves.  In at the equatorial plane wherein this circumferential abutment element defines an obtuse triangle having an angle of about 104 degrees, a height width ratio of about 0.37 and a vertex being arranged axially between two groove faces and extending radially above the bottom of the grooves.  In FIGURE 3, a circumferential abutment element is provided in the left middle land portion wherein this circumferential abutment element defines an obtuse triangle having an angle of about 106 degrees, a height width ratio of about 0.39 and a vertex being arranged axially between two groove faces and extending radially above the bottom of the grooves.  The modulus E' of the inner layer is greater than the modulus E' of the outer layer [paragraph 12].  The modulus E' of the inner layer may be 1.1 to 3 times the modulus E' of the outer layer.  The modulus of the outer layer may be 2 to 10 MPa [paragraphs 18, 20].  The modulus of the inner layer comprising the circumferential abutments may be 2 to 14 MPa [paragraphs 18, 20].  Since it is known that E = 2G(1 + v) and that the Poisson's ratio v of rubber material is a value very close to 0.5, it follows that E = 3G.  When E' (inner layer) is greater than E' (outer layer) as per Losi et al, therefore, G' (inner layer) is greater than G' (outer layer).  When E' (inner layer) = 1.1 to 3 times E' (outer layer) as per Losi et al, therefore, G' (inner layer) = 1.1 to 3 G' (outer layer).  The ratio of thickness of the inner layer to the thickness of the tread is about 0.5 to about 1 [paragraphs 26, 77].  The ratio of height of the circumferential abutment element to width of the circumferential abutment element is 1:20 to 4:1, preferably 1:5 to 2:1 [paragraphs 42, 84].  The tire has improved handling and improved road holding (improved grip) along a curve [paragraph 8].  Losi et al does not recite undercut circumferential grooves.      
undercut since Warfford et al, directed to a pneumatic tire (e.g. passenger tire size 205/55R16), teaches providing a tire tread with five land portions comprising circumferential grooves wherein the central three land portions are block rows and the circumferential grooves are undercut (angle delta = 10 to -12 degrees with respect to the radial direction) to provide an increase in surface void, which is helpful for channeling water and capturing snow [FIGURES 1-3, paragraph 43].
	With respect to distance d, radial height and obtuse triangle (claim 10), it would have been obvious to one of ordinary skill in the art to provide Losi et al's tread having the undercut circumferential grooves as per Warfford et al such that at least a portion of a meridian cross-section of at least one high modulus circumferential element is in the shape of an obtuse triangle (a vertex of which is oriented radially toward the outside), is arranged axially relative to the undercut side face at a distance d between 0 and 15% of the axial width of the at least one tread block, at least extends radially from the inside toward the outside from a radial level situated above a wear limit level and to a radial height equal to 5% of a thickness p of the tread since (1) Losi et al teaches arranging circumferential abutment elements across the width of the tread to effectively counter deforming action of transversal stresses which the pneumatic tire is obtuse triangle and have a vertex being arranged axially between two groove faces and extending radially above the bottom of the grooves [FIGURES 2, 3] and/or (B) a circumferential abutment element has a shape of an obtuse triangle and has a vertex being arranged axially between two groove faces and extending radially above the bottom of the grooves when the grooves are undercut as per Warfford et al1, (2) Losi et al teaches the ratio of height of the circumferential abutment element to width of the circumferential abutment element is 1:20 to 4:1 (0.05 to 4), preferably 1:5 to 2:1 (0.2 to 2) [paragraphs 42, 84] and (3) Losi et al teaches ratio of thickness of the inner layer to the thickness of the tread is about 0.5 to about 1 [paragraphs 26, 77].
	With respect to dynamic shear modulus G* (claims 10-11 and 13-14),
it would have been obvious to one of ordinary skill in the art to provide the tread of
Losi et al such that the element consists of a rubber mixture with a dynamic shear modulus G* greater than a dynamic shear modulus G* of a main rubber mixture of the tread (claim 10), the element consists of a rubber mixture with a dynamic shear modulus G* at least two times greater than a dynamic shear modulus G* of a main rubber mixture of the tread (claim 11), the rubber mixture forming the element has a dynamic shear modulus G* greater than 5 MPa (claim 13), the rubber mixture forming the element has a dynamic shear modulus G* greater than 10 MPa  (claim 14) in view of (1) Losi et al's teaching to provide a circumferential abutment element made of rubber with a modulus G' greater than the modulus G' of the tread rubber to effectively counter deforming action of transversal stresses which the pneumatic tire is subjected to along a curve to thereby improve road holding (grip) along a curve and optionally further in view of (2) (A) Pallot et al's teaching to provide an anchoring element made of rubber compound with a modulus G* greater than the modulus G* of tread which is made of rubber compound to improve grip performance wherein modulus G* (tread) is less than 1.25 MPa [paragraph 16] and modulus G* (anchoring element) is greater than 20 MPa [paragraph 52], and/or (B) Perrin et al's teaching to provide a circumferential reinforcing element made of rubber mixture with a modulus G* greater than the modulus G* of tread which is made of rubber mixture to improve grip performance wherein modulus G* (tread) is less than or equal to 1.3 MPa [paragraph 38] and modulus G* (circumferential reinforcing element) is greater than 20 MPa [paragraph 37].
  	As to claim 12, it would have been obvious to one of ordinary skill in the art to provide Losi et al's tire tread such that the at least one circumferential reinforcing element forms the axially undercut side face since (1) Losi et al discloses forming part of the side face of a groove using the high modulus element [FIGURE 2, e.g. left or right circumferential abutment element in center land portion] and (2) Warfford et al, directed to a pneumatic tire (e.g. passenger tire size 205/55R16), teaches providing a tire tread with five land portions comprising circumferential grooves wherein the central three land portions are block rows and the circumferential grooves are undercut (angle delta = 10 to -12 degrees with respect to the radial direction) to provide an increase in surface void, which is helpful for channeling water and capturing snow [FIGURES 1-3, 
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide Losi et al's tire tread such that a dynamic shear modulus G* of a rubber mixture on the surface of the groove bottom is identical to the dynamic shear modulus G* of the main rubber mixture of the tread since Losi et al discloses [e.g. FIGURE 3] defining the groove bottom of a groove using tread rubber.
	As to claim 16, it would have been obvious to one of ordinary skill in the art to provide Losi et al's tread such that the high modulus element is flush with the contact face of the tread since (1) Losi et al teaches that the ratio of thickness of the inner layer to the thickness of the tread is about 0.5 to about 1 [paragraphs 26, 77, FIGURE 2] and optionally (2) (A) Pallot et al teaches that the radial height of the anchoring element is greater than 75% of the radial thickness E of the tread [paragraph 52] and/or (B) Perrin et al teaches that the height of the circumferential reinforcing element is at least 50% of the height of the side face of the circumferential groove [paragraph 26] wherein the height of the circumferential reinforcing element may be 100% of the height of the side face of the circumferential groove [FIGURES 6, 10-12].
	As to claim 17, it would have been obvious to one of ordinary skill in the art to provide Losi et al's tire tread such that the at least one circumferential reinforcing element being in the shape of an obtuse triangle is included on either side of at least one groove since Losi et al teaches providing a tire tread with land portions separated 
	As to claim 18, note Losi et al's disclosure [FIGURES 2, 3] to connect the elements (i.e. the elements 12 are part of the inner layer 9).
Remarks
4)	Applicant's arguments filed 11-22-21 have been fully considered but they are not persuasive.
	Applicant argues that Losi et al fails to disclose or suggest at least a portion of a meridian cross-section of at least one circumferential reinforcing element is in the shape of an obtuse triangle.  Applicant is incorrect.  FOR EXAMPLE:  In FIGURE 2 of Losi et al, a circumferential abutment element is provided in a left middle land portion wherein this circumferential abutment element defines an obtuse triangle having an angle of about 103 degrees.  ANOTHER EXAMPLE: In FIGURE 2 of Losi et al, a circumferential abutment element is provided at the equatorial plane wherein this circumferential abutment element defines an obtuse triangle having an angle of about 104 degrees.  ANOTHER EXAMPLE:  In FIGURE 3 of Losi et al, a circumferential abutment element is provided in the left middle land portion wherein this circumferential abutment element defines an obtuse triangle having an angle of about 106 degrees.  FURTHERMORE:  When Losi et al's FIGURE 2 tire tread is provided with undercut circumferential grooves as per Warfford et al, then each of the right and left circumferential abutment elements in the center land portion is in the shape of an obtuse triangle. 

5)	No claim is allowed.
6)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 25, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When Losi et al's FIGURE 2 tire tread is provided with undercut circumferential grooves as per Warfford et al, then each of the right and left circumferential abutment elements in the center land portion is in the shape of an obtuse triangle.